Title: From George Washington to William Heath, 31 January 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philada 31st January 1782
                  
                  The inclosed to Generals Lincoln and Huntington and Colo. Olney contain the Returns of the Troops of the Eastern States, and circular letters to their Legislatures.  They have been already delayed much longer than I could have wished, owing to the difficulty of collecting the Returns, some of which have not yet come in.  For that reason, I have left under flying seal the letter to General Lincoln, that you may invest the amount of the two New Hampshire Regiments in the Return of the Troops of that State.  I think those Returns must be with you, by the time this will reach you: But should they not, you must write a line to General Lincoln and inform him that you will forward them the moment you get them.
                  That these dispatches may go in with speed and security, I must request you to put them into the hands of an active Officer, who will himself deliver them to the Gentlemen to whom they are addressed.  The expences of his journey will be born by the public.  You will charge him to make all possible haste, as I fear some of the Legislatures will be about rising.
                  Yours of the 26th instant inclosing Sheldons Return is this moment come to hand.  I am with great Esteem Dear Sir Yr most obt and hble servt
                  
                     Go: Washington
                  
               